United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DOUGLAS JOHN MANIFOLD, JR. §
TDJC No. 2135365 §
V. CIVIL ACTION NO. 3:19-CV-1080-S-BN
DIRECTOR, TDCJ-CID.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 24]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

Further, considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C.
§ 2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by
reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in
support of its finding that the Petitioner has failed to show (1) that reasonable jurists would find
this Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable
jurists would find “it debatable whether the petition states a valid claim of the denial of a
constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000).!

 

' Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009,
reads as follows:

 

 
But, if Petitioner does file a notice of appeal, he must either pay the appellate filing fee of
$505.00 or move for leave to proceed in forma pauperis on appeal.
SO ORDERED.

SIGNED July 12, 2021.

   

UNITED STATES DISTRICT JUDGE

 

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct
the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the
court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If
the court denies a certificate, the parties may not appeal the denial but may seek a certificate from the court
of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
the time to appeal.

(b) Time to Appeai. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even ifthe district court issues a certificate
of appealability.

 

 
